         Case 19-03935-dd Doc 37-1 Filed 09/16/19 Entered 09/16/19 11:58:49                            Desc
                   Deficiency Notice (JW) BNC: Notice Recipients Page 1 of 1
                                                 Notice Recipients
District/Off: 0420−2                 User: mobley                           Date Created: 9/16/2019
Case: 19−03935−jw                    Form ID: 320jwBNC                      Total: 1


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Cherita A. Trotter    PMB 144 Pavilion Street     Summerville, SC 29483
                                                                                                      TOTAL: 1
